Dear Mr. Arthur:
You have requested an opinion of the Attorney General, in your capacity as Chairman of the Natchitoches Parish Tourist Commission (Commission) relative to the legal authority for the Commission to incur expenses for feasibility studies, architectural preliminary reports and site studies in connection with the establishment of a tourist convention facility in Natchitoches Parish. You specifically ask whether the aforementioned expenses are authorized by R.S. 47:332.5.
Section 332.5 establishes in the state treasury a special fund designated as the "Natchitoches Convention Facility Fund", comprised of various taxes dedicated thereto by the legislature. Paragraph B of said section provides, in pertinent part, the following:
       "The monies in the fund shall be available exclusively for acquisition of land and acquisition and/or construction of buildings for use as the Natchitoches Convention Facility."
It is the opinion of this office that the expenses enumerated hereinabove and in your opinion request are clearly incidental to the acquisition of land and acquisition and/or construction of buildings as provided in Section 332.5, and are, therefore, permissible.
However, we must also advise you that the above quoted language does not authorize the use of these funds for maintenance and/or operations of the facility.
Should you have any additional questions concerning this matter, please do not hesitate to contact us.
With kindest regards, I remain
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/bb
0406R
Mr. R. Raymond Arthur Chairman Natchitoches Parish Tourist Commission P.O. Box 411 Natchitoches, LA 71458-0411
DATE RECEIVED: 09-19-94
DATE RELEASED:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL